Citation Nr: 0611821	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  04-35 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for residuals of pneumonia 
with infiltrates.


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 until 
February 1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Subsequently, the case was 
transferred to the Roanoke, Virginia RO, and in June 2004, 
the Roanoke RO denied service connection for residuals of 
pneumonia.


FINDING OF FACT

There are no residuals from the in-service pneumonia.


CONCLUSION OF LAW

The veteran does not have residuals of pneumonia incurred in 
or aggravated during active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  In order to qualify 
for entitlement to compensation under 38 U.S.C.A. §§ 1110, 
1131, a claimant must prove the existence of (1) a disability 
and (2) that such disability has resulted from a disease or 
injury that occurred in the line of duty.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continues to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim. See, e.g., 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 
1110 requires current symptomatology at the time the claim is 
filed in order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In deciding 
claims on the merits, the Board will resolve reasonable doubt 
of material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.

(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

In 1993, while in service, the veteran received treatment for 
bacterial pneumonia.  A September 1993 chest x-ray showed a 
cavitary lesion in the right lower lobe, and an October 1993 
chest x-ray revealed a worsening infiltrate in the right 
lower lobe but with markedly less evidence of cavitation.  A 
December 1993 chest x-ray showed near complete to complete 
resolution of previously described infiltrate of right lower 
lobe with no pneumatoceles seen.  Physical examinations 
conducted in 1994 and 1996 noted "NORMAL" lungs and chest, 
and chest x-rays in 1996 and 1999 showed clear and normal 
lungs.  Upon separation, the veteran's pneumonia was reported 
as cured and without residuals.  

During a May 1999 VA exam, the examiner stated that the 
veteran did not have symptoms of pneumonia or upper 
respiratory infection, and a chest x-ray performed in May 
1999 showed "no evidence of acute process in the chest."

During an April 2002 VA exam, the veteran noted his history 
of pneumonia, and he added that he was asymptomatic at the 
present time but wanted his in-service episode to be 
documented in case of any long term pulmonary damage.  He 
denied shortness of breath, history of tuberculosis or 
pulmonary disease, weight change, loss of appetite, 
hemoptysis, or asthma.  The physical examination showed clear 
lungs auscultation to percussion, and a chest x-ray revealed 
a normal chest.  

On an Agent Orange examination conducted in August 2003 
fibrosis of the lungs was reported.  An August 2003 pulmonary 
function test revealed normal pulmonary function.  

A September 2004 x-ray at a military medical facility showed 
a 3 mm calcified granuloma in the left apical area.  However, 
the radiologist stated that it was of no clinical 
significance and that the chest x-ray revealed no other 
significant findings.

Service connection is not warranted in this case.  As 
outlined above, the evidence indicates that the veteran's in-
service pneumonia was resolved prior to discharge. Likewise, 
the competent medical evidence of record reveals normal lungs 
and no evidence of a current disability.  Because there is no 
finding of a current lung  disability, service connection 
cannot be established.  

The veteran has argued that the nurse who conducted the Agent 
Orange examination noted that there was fibrosis in the lungs 
attributable to the pneumonia treated during service.  It 
must be pointed out, however, that on subsequent x-ray 
examination of the chest in 2004, no pertinent abnormality of 
the lung was detected.  In the absence of current disability, 
service connection is not in order.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the veteran's claim, such rule is not for 
application in this case.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The appellant was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letter from RO to 
the appellant (Oct. 2003).  As such, VA fulfilled its 
notification duties.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate
a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In this 
case, the veteran's service medical records and VA records 
have been associated with the claim's file.  The evidence of 
record failed to show a current disability and, therefore, a 
causal connection between a disability and the veteran's 
military service.  For that reason, VA is not obligated to 
provide additional medical opinions and/or examinations.  
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the appellant. 


ORDER

Entitlement to service connection for residuals of pneumonia 
with infiltrates is denied.


____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


